       Case 1:19-cr-00462-KPF Document 105 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   v.
                                                    19 Cr. 462 (KPF)
HABEEB AUDU and YUSUF OWOLABI
                                                         ORDER
ABDUL,

                         Defendants.

KATHERINE POLK FAILLA, District Judge:

      The pretrial conference scheduled in this matter for August 27, 2021, is

ADJOURNED to September 14, 2021, at 10:30 a.m. The conference will

proceed by video. Access instructions will be provided in advance of the

conference.

      It is ORDERED that time is excluded under the Speedy Trial Act until

September 14, 2021. The Court finds that the ends of justice served by

excluding such time outweigh the interests of the public and the defendant in a

speedy trial because it will allow both Defendants to appear remotely and will

promote efficient management of the case.

      SO ORDERED.

Dated: August 23, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
